


110 HR 5529 IH: International Renewable Energy Agency

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5529
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. Markey (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Delahunt,
			 Mr. Doggett,
			 Mr. Honda,
			 Mr. Blumenauer,
			 Mr. Hall of New York,
			 Mr. Terry,
			 Mr. Hinchey,
			 Mr. Lewis of Georgia,
			 Mr. Van Hollen,
			 Mr. Boswell,
			 Ms. Shea-Porter, and
			 Mr. Hodes) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To direct the President to seek to establish an
		  international renewable energy agency to expand the availability and generating
		  capacity of renewable energy to markets around the world in order to increase
		  economic opportunity, drive technological innovation, enhance regional and
		  global security, raise living standards, and reduce global warming
		  pollution.
	
	
		1.Short titleThis Act may be cited as the
			 International Renewable Energy Agency
			 (IRENA) Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Renewable energy
			 technology will be critical for the United States and the world in overcoming
			 dependence on oil and reducing levels of dangerous global warming
			 pollution.
			(2)The institutional
			 support for renewable energy technology needs to be strengthened to match this
			 growing level of importance to the United States and the world.
			(3)International
			 agencies have been formed on two occasions to address the unique problems and
			 geopolitical dynamics associated with different energy sources: the
			 International Atomic Energy Agency (IAEA) and the International Energy Agency
			 (IEA).
			(4)The IAEA, formed in 1957, represents the
			 culmination of President Eisenhower’s Atoms for Peace proposal,
			 emphasizing safe, secure, and peaceful use of nuclear technologies. Under the
			 guidance and oversight of the IAEA, nuclear power has grown from supplying
			 almost none of the world’s electricity at the IAEA’s founding to nearly 16
			 percent in 2004.
			(5)The IEA, formed during the 1973–74 Arab oil
			 embargo, enhances energy security among oil consuming countries through an oil
			 reserve and sharing program triggered in the event of an actual or potentially
			 severe oil supply disruption. With IEA helping to counterbalance the
			 Organization of Petroleum Exporting Countries, global oil consumption has
			 surged 47 percent over IEA’s lifetime.
			(6)Renewable
			 generating capacity grew 26 gigawatts in 2005, expanding worldwide nonhydro
			 renewable capacity to over 182 gigawatts. However, nearly two-thirds of this
			 capacity lies in just six countries. Meeting the world’s energy demands in the
			 coming century while simultaneously reducing heat-trapping emissions and
			 growing the global economy will require actions across nations to reform
			 policy, expand markets for renewable energy technologies, and gather and
			 disseminate information and best practices regarding renewable energy
			 resources, and appropriate technologies.
			(7)From 1970 to 2005,
			 the direct cost to the United States of dependence on foreign oil was
			 $7,000,000,000,000 (in constant 2000 dollars).
			(8)Oil dependence
			 harms the economy and consumers, entangles the military in foreign conflicts,
			 and endangers public health and the environment through the threat of global
			 warming.
			(9)Significant public health, national
			 security, and environmental costs are associated with the emission of
			 greenhouse gases from the burning of fossil fuels. In the United States and
			 many other countries, these costs are not currently paid by the polluters—a
			 failure of competitive markets which leads to the overuse of carbon-emitting
			 energy and the under-production of carbon-free energy.
			(10)Annual revenue of
			 solar, wind, and biofuel energy companies increased to $55,000,000,000 in 2006,
			 a 39 percent increase over 2005. Venture capital directed towards energy
			 technology has grown from less than $50,000,000 a year in 1996 to over
			 $2,400,000,000 in 2006, representing nearly 10 percent of total venture capital
			 investment in the United States.
			(11)In the United
			 States alone, over a billion tons of greenhouse gas emissions could be
			 eliminated each year at a profit through energy efficiency measures by 2030,
			 avoiding the construction of hundreds of power plants.
			(12)Renewable energy
			 tends to have higher construction and maintenance costs and low or zero fuel
			 costs, while fossil energy has an opposite cost structure. This results in a
			 higher number of jobs per unit of energy generated from renewable energy than
			 conventional fossil fuels. The construction, manufacturing, installation,
			 operation and maintenance jobs produced by a megawatt of photovoltaic solar,
			 for example, is 7 to 11 times greater than the jobs generated by an equivalent
			 amount of coal or gas generated electricity.
			(13)The Intergovernmental Panel on Climate
			 Change has stated that to stabilize greenhouse gases at
			 CO2 equivalent concentrations of roughly 450–500 parts
			 per million—where global temperature rise could be limited to 3.6–4.3°F and
			 sea-level rise due to thermal expansion limited to 4.6 feet—global emissions
			 would need to peak by 2015 and decline to as little as 15 percent of 2000
			 levels by the year 2050.
			(14)In 2004, carbon dioxide emissions from
			 Organization for Economic Co-operation and Development (OECD) countries were
			 surpassed for the first time by emissions from non-OECD countries. Carbon
			 dioxide emissions from developing countries are projected to account for over
			 75 percent of global emissions growth by 2030. Encouraging growth of renewable
			 energy in developing countries reduces the extent and likelihood that these
			 economies will follow a carbon-intensive, fossil energy development
			 path.
			(15)At least $20,000,000,000,000 of investment
			 in energy generation and infrastructure will be needed worldwide in order to
			 meet the world’s energy needs in 2030 (in constant 2005 dollars). Energy
			 generation and infrastructure typically turns over every 40 years, making
			 near-term energy investment decisions instrumental in determining future
			 emissions of greenhouse gases.
			3.Establishment of
			 an International Renewable Energy Agency
			(a)EstablishmentThe President, acting through the Secretary
			 of State and in coordination with the Secretary of Energy, shall immediately
			 seek to establish an international renewable energy agency to be known as the
			 International Renewable Energy Agency (IRENA). In addition, the President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice and vote of the United States to seek to establish such an
			 international renewable energy agency.
			(b)DutiesThe agency described in paragraph (1)
			 should—
				(1)support governments in establishing
			 policies and programs that promote renewable energy and energy efficiency
			 measures;
				(2)assist in conducting country studies that
			 analyze the potential of renewable energy;
				(3)provide a global status report for
			 renewable energy and review progress on the implementation of renewable energy
			 programs and projects;
				(4)provide long-term projections and scenarios
			 in order to identify market potential, barriers to deployment, and failures in
			 markets and policies, as well as plan for future demand for renewable
			 energy;
				(5)organize training
			 programs, information campaigns, and courses relating to renewable energy for
			 civil servants, scientists, businesses, and nongovernment organizations;
				(6)assist in developing and supplying
			 curriculum relating to renewable energy for schools and universities, including
			 post-graduate education programs;
				(7)cooperate with financing institutions to
			 develop and support innovative financing mechanisms to promote renewable energy
			 and energy efficiency measures;
				(8)facilitate the transfer of knowledge and
			 best practices gained from successful renewable energy programs to interested
			 member parties;
				(9)develop common,
			 nondiscriminatory international norms and quality standards including
			 certification relating to renewable energy; and
				(10)draft and disseminate statistics,
			 technology information, reports on project implementation, and progress of
			 legislation and policy programs relating to renewable energy.
				(c)MembershipThe President shall seek to include in the
			 membership of the agency described in paragraph (1) interested member states of
			 the United Nations.
			4.ReportNot later than 1 year after the date of the
			 enactment of this Act, the President shall transmit to Congress a report on the
			 implementation of this Act.
		5.DefinitionsIn this Act:
			(1)Energy
			 efficiency measureThe term
			 energy efficiency measure means an improvement in process or
			 technology that—
				(A)reduces energy
			 inputs for an identical level of service; or
				(B)increases or
			 enhances services for an identical amount of energy inputs.
				(2)Greenhouse
			 gasThe term
			 greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 or
				(F)sulfur
			 hexafluoride.
				(3)Renewable
			 energyThe term
			 renewable energy means an energy supply based on—
				(A)solar
			 radiation,
				(B)solar heat,
				(C)wind power,
				(D)tidal or wave
			 power,
				(E)biomass,
				(F)geothermal
			 energy,
				(G)small hydropower,
			 or
				(H)large
			 hydropower,
				if the
			 energy supply is operated in accordance with the recommendations of the United
			 Nations Dams and Development Project.6.Authorization of
			 appropriationsTo carry out
			 this Act, there is authorized to be appropriated to the President $1,500,000
			 for fiscal year 2008.
		
